Case 3:16-cv-03044-FLW-DEA Document 21 Filed 11/15/19 Page 1 of 1 PageID: 388



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

JASWINDER SINGH, on behalf of himself
and all those similarly-situated,             CIVIL ACTION NO:
                                              3:16-cv-3044-FLW-DEA
              Plaintiff,

      v.

UBER TECHNOLOGIES, INC.,

              Defendant.

                                         ORDER

      AND NOW, this _____ day of _____, 2019, pursuant to the Judgment of the United

States Court of Appeals for the Third Circuit, ECF No. 19, IT IS HEREBY ORDERED THAT:

      1. The Court’s Order entered on January 30, 2017, ECF No. 16, is vacated.

      2. The Clerk of Courts is directed to re-open this action for further proceedings

           consistent with the Opinion of the United States Court of Appeals for the Third

           Circuit, ECF No. 19-1.

      3. A Scheduling Conference is scheduled for ________, 2019.



                                                 BY THE COURT:

                                                 ________________________
